Citation Nr: 9905569	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-24 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for heart condition, 
claimed as secondary to post-traumatic stress disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a cardiovascular disability.  The veteran filed a timely 
notice of disagreement, initiating this appeal.  


REMAND

The veteran seeks service connection for a heart condition 
that he contends is secondary to his post-traumatic stress 
disorder.  He currently has a total (100 percent) rating for 
his post-traumatic stress disorder.  On his September 1995 VA 
Form 9, the veteran requested a personal hearing before a 
Member of the Board at the RO; although he did not specify 
the issues he wished to address at the hearing, he had 
previously filed a notice of disagreement with the denial of 
service connection for the heart condition.  The RO sent him 
a letter that same month confirming this request and offering 
him the option to withdraw or modify this request; the 
veteran did not do so.  

In a February 1996 letter to the RO, the attorney then 
representing the veteran indicated that the May 1995 personal 
hearing before a RO hearing officer was in lieu of a Travel 
Board hearing.  In March 1996, the RO forwarded to the 
veteran responded with a March 1996 letter stating the 
veteran "currently . . . is on the waiting list" for a 
hearing before a traveling member of the Board, but could 
"forego this hearing" by "notify[ing] [the RO] in 
writing"; the veteran has not done so, to date.  

Significantly, the Board would point out that, pursuant to 
38 C.F.R. § 20.705 (1998), a request for a Board hearing at 
the RO may be withdrawn by the appellant at any time before 
the date of the hearing.  A request for a hearing may not be 
withdrawn by an appellant's representative without the 
consent of the appellant.  (Emphasis added).  Here, there is 
no clear indication of record that the attorney's February 
1996 letter (which could be construed as an attempted 
withdrawal of the hearing request) was with the consent of 
the veteran, and he has not otherwise indicated, in writing, 
that he no longer wishes to have a Board hearing.  These 
facts are particularly significant in view of the fact that, 
effective August 19, 1996, the veteran executed a power of 
attorney in favor of The American Legion, effectively 
changing his representative.  Thus, it appears that the 
veteran's request for a Travel Board hearing remains 
outstanding, and should be scheduled.

As a final note, the Board would point out that, in a letter 
dated in August 1998, the Director of the Board's 
Administrative Service notified the veteran that the Board 
had raised a question as the adequacy of the substantive 
appeal on the issue of service connection for a heart 
condition secondary to service-connected PTSD.  As specified 
in the letter, the veteran had 60 days to respond, to include 
requesting a hearing on the issue of adequacy of the 
substantive appeal.  Although the veteran has not responded 
to the August 1998 letter, because the matter is being 
remanded for a Travel Board hearing, the veteran and his 
representative may wish to address the jurisdictional issue 
during such hearing. 

For the foregoing reasons, this claim is hereby REMANDED to 
the RO for the following action:

The RO should schedule the appellant for 
a hearing at the RO before a traveling 
member of the Board at the earliest 
available opportunity.  Unless the 
veteran Unless the veteran indicates, 
preferably, in a signed writing, that he 
no longer desires a Board hearing, the 
hearing should be conducted and the 
claims file returned to the Board in 
accordance with current applicable 
procedures.  

The purpose of this REMAND is to ensure that the veteran's 
due process rights are satisfied before the Board proceeds 
with a decision in this case, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, by the may furnish additional evidence 
and/or argument while the case is in remand status.  See 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App 129, 
141 (1992). 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


